                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                 UNITED STATES DISTRICT COURT
                                   9
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     WILLIAM RAY BARTON,                             Case No. 18-07790 BLF (PR)
                                  12                   Petitioner,                       ORDER OF TRANSFER
Northern District of California
 United States District Court




                                  13             v.
                                  14
                                         PEOPLE OF THE STATE OF CA,
                                  15
                                                      Respondent.
                                  16

                                  17

                                  18
                                              Petitioner, a state prisoner at the California Men’s Colony State Prison in San Luis
                                  19
                                       Obispo, has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254, seeking a
                                  20
                                       “youthful offender parole hearing.” (Pet. at 3.) If the petition challenges the manner in
                                  21
                                       which a sentence is being executed, e.g., if it involves parole or time credits claims, the
                                  22
                                       district of confinement is the preferable forum. See Habeas L.R. 2254-3(b)(2); Dunne v.
                                  23
                                       Henman, 875 F.2d 244, 249 (9th Cir. 1989). Therefore, venue properly lies in the Central
                                  24
                                       District of California, wherein the County of San Luis Obispo lies, and not in this one. See
                                  25
                                       28 U.S.C. §§ 84(c), 1391(b). Accordingly, this case is TRANSFERRED to the United
                                  26
                                       States District Court for the Western Division of the Central District of California. See 28
                                  27
                                       U.S.C. § 1406(a).
                                  28
                                              Petitioner filed two previous habeas actions which were also transferred to the
                                       Central District. See Barton v. People State of CA, Case No. 18-01378 BLF (PR) (Docket
                                   1

                                   2
                                       No. 5); Barton v. Superior Court, Case No. 18-03964 BLF (PR) (Docket No. 4). Petitioner
                                   3
                                       is advised that he must file any future habeas actions involving parole or time credits
                                   4
                                       claims in the district of confinement, which is currently the Central District of California.
                                   5
                                                The Clerk shall terminate all pending motions and transfer the entire file to the
                                   6
                                       Central District of California.
                                   7
                                                IT IS SO ORDERED.
                                   8
                                       Dated: _____________________
                                               January 22, 2019                                ________________________
                                   9                                                           BETH LABSON FREEMAN
                                                                                               United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Transfer
                                       P:\PRO-SE\BLF\HC.18\07790Barton_transfer(CD).docx
                                  26

                                  27

                                  28


                                                                                           2
